Case: 2:18-cv-00544-EAS-KAJ Doc #: 46 Filed: 08/04/21 Page: 1 of 4 PAGEID #: 5287




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


MELISSA McFADDEN,                               :        CIVIL ACTION NO. 18cv544
                                                :
                        Plaintiff,              :
                                                :        JUDGE SARGUS
        v.                                      :
                                                :        MAGISTRATE JUDGE JOLSON
                                                :
CITY OF COLUMBUS,                               :

                        Defendant               :


                       JOINT MOTION TO CONTINUE TRIAL DATE



        The Parties respectfully request a continuance of the Court’s Trial Scheduling Order filed

on July 1, 2021 (Doc # 44) which currently sets trial for September 20, 2021, to a time in the late

winter or spring of 2022, for the reasons set forth below.         The Parties also request that

corresponding deadlines in the Court’s Scheduling Order be extended.


                                     Memorandum in Support


        This case was set for trial on September 20, 2021 by the Court’s Trial Scheduling Order

issued July 1, 2021. The Parties have been engaged in discussions surrounding potential

settlement, as well as respective trial counsels’ schedules and ability to adequately prepare for a

trial on September 20, 2021. While the Parties have discussed settlement in good faith and will do

so at the settlement conference scheduled for Friday August 6, 2021, the Parties do not believe

there is any likelihood that the case will settle.




                                                     1
Case: 2:18-cv-00544-EAS-KAJ Doc #: 46 Filed: 08/04/21 Page: 2 of 4 PAGEID #: 5288




     For several reasons, the Parties will not be able to be fully prepared to try the case on the

currently scheduled date of September 20, 2021. First, the witnesses that will be required for trial

from the Columbus Division of Police include many of the senior leaders of the Division. As the

Court is aware, the City recently hired a new Chief and new Assistant Chief of Police from the

City of Detroit’s Police Department. For the next few months, the leadership of the Division are

engaged in significant onboarding and training duties for the new Chief and Assistant Chief, in

addition to their normal duties. A September trial date might be disruptive to those efforts, because

the witnesses will need to be involved not just in testifying, but in assisting counsel for the City in

preparing for the trial and preparing themselves to testify.


     In addition, counsel for both Plaintiff and Defendants have extremely busy fall trial schedules

(largely due to cases being delayed during the pandemic) that will not allow them to adequately

prepare for this trial as well as the other trials that they have on their calendars. For Plaintiff’s

counsel, the following cases are set for trial:


10/4/2021 Denoewer v. Union County USDC SD OH Case No. 2:17-cv-660


10/18/2021 Goddard v. Allegiance USDC SD OH Case No. 2:19-cv-1506


11/2/2021 Johnson v. TechR2 Licking County CP Case No. 19-cv-1334


11/18/2021 Johnson v. Novelis Pickaway County CP. Case No. 2020-cv-0183


11/29/2021 Gaiser v. AFS, USDC SD OH Case No. 2:18-cv-01071


12/8/2021 Wilz v. SolarX Eyewear, USDC ND OH Case No. 1:20-cv-01787




                                                  2
Case: 2:18-cv-00544-EAS-KAJ Doc #: 46 Filed: 08/04/21 Page: 3 of 4 PAGEID #: 5289




For Defendant, the following cases are set for trial in 2021:


9/20/21 Cornley v. Gruber Franklin County CP Case No. 20 CV 02-001213


9/27/21 King v. Columbus USDC SD OH Case No. 2:18-cv-1060


11/8/21 Hood v. Columbus USDC SD OH Case No. 2:17-cv-471


       For these reasons, the Parties respectfully request that Court vacate the current trial order

and reschedule the trial for early or mid- 2022, as the Court’s calendar permits. The Parties request

that trial not be set for the weeks of February 1-21 because Plaintiff and her husband have a long-

planned, pre-paid international vacation on those dates, and Plaintiff’s counsel has a trial set before

this Honorable Court beginning February 7, 2022: Faure v. The Ohio State University, Case No.

2:19-cv-01949.




Respectfully submitted:


 By: /s/ Westley M. Phillips per consent              By: /s/ Samuel M. Schlein
 Westley M. Phillips (0077728)                        Samuel M. Schlein (0092194)
 Susan E. Williams (0073375)                          (sschlein@marshallforman.com)
 Assistant City Attorneys                             John S. Marshall (0015160)
 77 N. Front St., 4 Floor                             (jmarshall@ marshallforman.com)
 Columbus, Ohio 43215-9013                            Edward R. Forman (0076651)
 (614) 645-7385                                       (eforman@ marshallforman.com)
 Attorneys for Defendants                             MARSHALL AND Forman LLC
                                                      250 Civic Center Dr., Suite 480
                                                      Columbus, Ohio 43215-5296
                                                      (614) 463-9790
                                                      Fax (614) 463-9780




                                                  3
Case: 2:18-cv-00544-EAS-KAJ Doc #: 46 Filed: 08/04/21 Page: 4 of 4 PAGEID #: 5290




                                 CERTIFICATE OF SERVICE



        I hereby certify that on this 4th day of August, 2021, this document was electronically filed
via the Court’s authorized electronic filing system to all parties involved.

By: /s/ Samuel M. Schlein
Samuel M. Schlein (0092194)




                                                 4
